DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, line 18, there is no antecedent basis for “the air”. The examiner suggests --[[the]] air--.
	Regarding claim 11, the phrase “the skin material is the skin material of the seat cushion,” is confusing in that it appears to conflict with the parent claim 1 limitation of each of the seat cushion and seat back including the skin material. It appears that Applicant merely intended to refer to the seat cushion skin material. The examiner suggests deleting this language and using --seat cushion skin material-- in line 5.
	Regarding claims 12-13, the phrase “the skin material is the skin material of the seat back,” is confusing in that it appears to conflict with the parent claim 1 limitation of each of the seat cushion and seat back including the skin material. It appears that Applicant merely intended to refer to the seat back skin material. The examiner suggests deleting this language and using --seat back skin material-- in line 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zuzga (US 2007/0040421) in view of Shinozaki (US 2020/0157736), and optionally further in view of either one of Whitmore (US 1244567) or Takeshita (WO 2016/114070 A1, referencing US 2017/0305126 as an English language equivalent).
	It is noted that the effective date of the claims is currently 18 December 2018 because a certified translation of the priority document has not been filed. Additionally, subject matter relied upon by the examiner in Shinozaki is supported by its foreign priority document, and thus has an effective reference date of 27 June 2017. Shinozaki’s foreign priority document with an attached machine translation has been previously provided.
	Regarding claim 1, Zuzga teaches a vehicle seat comprising a seat cushion, a seat back, a headrest, wherein each of the seat cushion and seat back includes a frame, a cushion pad mounted on the frame, and a skin material that covers a surface of the cushion pad; a through hole is formed in the cushion pad, the skin material is provided with holes for air ventilation, and the through hole of the cushion pad and holes of the skin material are configured to let air pass through (Figures 1-3; paragraphs 5, 14-18, 21, 25 and 32).
	Zuzga differs from claim 1 in that:
i.	Zuzga does not teach the skin material comprises a base fabric layer and a top layer provided at a position opposite to the base fabric layer, the base fabric layer includes a base fabric layer bottom portion provided at a position farthest from the top layer in a thickness direction, fibers constituting the base fabric layer bottom portions are in a raised state, an each of the fibers is impregnated with resin.
ii.	Zuzga does not teach holes are formed in both the top layer and the base fabric layer.
	(i)	Zuzga suggests any suitable air permeable material as the skin material, such as fabric, perforated vinyl and/or perforated leather (paragraph 25). Shinozaki is drawn to a synthetic leather material with properties similar to leather which serves as a leather alternative having more satisfactory physical properties than natural leather for various purposes (paragraphs 2 and 10). The synthetic leather is useful as a seat surface material and as a vehicle interior material (paragraph 68). The synthetic leather skin material of Shinozaki comprises a base fabric layer 2 and a top layer 4 provided at a position opposite to the base fabric layer (Figure 1; paragraph 20), the base fabric layer includes a base fabric layer bottom portion provided at a position farthest from the top layer in a thickness direction, fibers constituting the base fabric layer bottom portion are in a raised state (paragraph 37), and each of the fibers is impregnated with resin (paragraph 28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Zuzga because one of ordinary skill in the art would have been motivated to use a known suitable cushion skin material for seating applications as the skin material of Zuzga, such as that of Shinozaki, and/or to use a seat cushion skin material having the above noted advantages in accordance with the teachings of Shinozaki.
	(ii)	Zuzga provides holes through the skin material, i.e. through all of the layers thereof, to provide sufficient air permeability for achieving the desired ventilation function (paragraphs 21-25). It is also generally known to provide holes through a synthetic leather material, i.e. through all the layers thereof, to provide ventilation. See Whitmore (Figures 5 and 7; page 1, lines 81-83; page 2, lines 70-77). See Takeshita (paragraph 11; Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified vehicle seat of Zuzga because one of ordinary skill in the art would have been motivated to provide the skin material with sufficient air permeability as suggested by Zuzga, it being optionally further evidenced by either one of Whitmore or Takeshita to provide holes through a synthetic leather material, i.e. through all the layers thereof, to provide ventilation.
	Regarding claim 2, Shinozaki teaches the base fabric layer may be a tricot knit fabric (paragraph 28) and semi-cut raising on a surface thereof (paragraph 80). It is noted that the teaching of raising one or both surfaces of the base fabric clearly indicates an alternative of raising of only the lower most layer as recited in claim 3 (paragraph 37).
	Regarding claim 3, Shinozaki teaches the base fabric layer includes a plurality of layers (Figure 3; paragraphs 13 and 80) and only the lowermost layer being raised is satisfied for the reasons provided above.
	Regarding claim 5, Shinozaki teaches these additional limitations (Figure 3; paragraphs 13, 41 and 80).
	Regarding claim 6, Shinozaki teaches the additional back layer and middle knit layers, and the back layer and middle layer appear to have symmetrical yarn sewing patterns, e.g. layer portions Y2 and Y5 or layer portions Y1 and Y6 in Figure 3 (Figure 3; paragraphs 13, 41 and 80).
	Regarding claim 7, the lower (second) layer Y6 of Shinozaki has significantly higher decitex (mass in grams per 10,000 meters of yarn) than inner (first) layers Y1, Y2, Y4 or Y5 and thus would naturally be expected to have higher tensile strength (paragraph 80; Figure 3). The lower (second) layer being raised is satisfied for the reasons provided above.
	Regarding claim 11, Zuzga teaches the claimed pair of groove portions in the seat cushion (Figure 1). Naturally, the holes must be provided on an inner side of the pair of groove portions in order to communicate with the grooves and allow the desired air flow.
	Regarding claim 12, Zuzga teaches the claimed pair of groove portions in the seat back (Figure 1). Any two of the illustrated grooves constitute a pair of grooves which extend in an up to down direction. This language does not preclude grooves which extend in both a vertical and a horizontal direction, i.e. diagonal grooves. Naturally, the holes must be provided on an inner side of the pair of groove portions in order to communicate with the grooves and allow the desired air flow.
	Regarding claim 13, Zuzga teaches the claimed groove portion in the seat back (Figure 1). Any the illustrated diagonal grooves constitutes a groove which extends in a width direction. This language does not preclude a groove which extends in both a vertical and a width direction, i.e. a diagonal groove. Naturally, the holes must be provided on an lower side of the groove portion in order to communicate with the groove and allow the desired air flow.
	
Claims 1-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zuzga in view of Shinozaki, and optionally further in view of either one of Whitmore or Takeshita as applied to claims 1-3, 5-7 and 11-13 above, and further in view of Shinohara (US 3607481).
	Regarding claim 4, Shinozaki impregnates with polyurethane resin but does not recite impregnating with polyester resin. However, polyester resin is known in the artificial leather art as a suitable alternative impregnating resin to polyurethane. See Shinohara (column 2, lines 38-60). Additionally, Shinohara indicates the impregnating resin is useful as a binder which helps integrate the layers of the fabric substrate (column 2, lines 57-69). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified vehicle seat of Zuzga because one of ordinary skill in the art would have been motivated to use a known suitable alternative impregnating resin and/or to achieve the benefits of a known suitable binder in accordance with the teachings of Shinohara.
	Regarding claim 1-3, 5-7 and 11-13, to the extent that Shinozaki’s teaching of impregnating the fabric with resin (paragraph 28) does not satisfy impregnating each of the fibers with resin in claims 1 and 4, it is clear from Shinohara that the entire fabric substrate should be impregnated with the resin to achieve the desired fiber binding (column 2, lines 57-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fully impregnate the fabric suggested by Shinozaki and thereby satisfy these limitations because one of ordinary skill in the art would have been motivated to provide a fabric substrate which is impregnated with binder resin through its thickness to provide desired fiber binding, as suggested by the teachings of Shinohara.

Response to Arguments
Applicant's arguments filed 29 July 2022 have been fully considered but they are not persuasive.
	The arguments are drawn to the new limitations added to claim 1. These new limitations have been addressed in the new grounds of rejection applied above, which were necessitated by the new claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745